PER CURIAM.
The defendant was convicted of first-degree murder and armed robbery and sentenced thereon to life imprisonment and a term of 134 years on the respective convictions. We affirm the convictions. See Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). However, as the State concedes, the sentence of 134 years of imprisonment for armed robbery, which departs from the recommended guideline sentence, is not supported by valid reasons. Accordingly, this sentence is reversed with directions to impose a sentence on the armed robbery conviction within the range of the recommended guideline.
Affirmed in part; reversed in part.